Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a joining element”, and “a joining element holding device” in claim 1, and “a stroke fine adjustment device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0016 and 0042, the joining element is a stud or ball stud.  As noticed in paragraph 0079, the stroke fine adjustment device has a screw bolt and a nut. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a joining element holding device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, the limitation “a joining element” is unclear if it is referring to the joining element recited in the preamble.
In claim 1, the limitation “a loading pin arrangement, which is configured to slide the joining element axially into a holding position (H) in the joining element holding device, and/or to axially support the joining element during a joining process, wherein the loading pin arrangement includes a loading pin actuator arrangement and a loading 
In claim 1, the limitation “wherein the loading pin arrangement is operable to establish one of a first loading pin stroke in the direction of the joining element holding device from a feed position to a first joining position, or a second loading pin stroke from the feed position to a second joining position, and wherein the first loading pin stroke is less long than the second loading pin stroke and the front end of the loading pin is displaceable less far in the direction of the joining element holding device than in the second loading pin stroke” is unclear if everything after “or” is an alternative, or which limitations are an alternative to “a first loading pin stroke in the direction of the joining element holding device from a feed position to a first joining position”.
In claim 1, the limitation “a second piston” is unclear because there is no mention of a first piston.
In claim 10, the limitation “a variable cylinder chamber” is unclear what exactly is a variable cylinder chamber and what is the difference between the variable cylinder chamber and the first and second cylinder chambers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettinger (US 3,854,027).
Regarding claim 1, Ettinger teaches a joining apparatus (Fig. 1-3) for joining a joining element (S) onto workpieces (abstract; Col. 1, lines 5-12), the joining apparatus comprising a joining element holding device (92), which is configured to radially hold a joining element (as shown in Fig. 2-3); a loading pin arrangement (as shown in Fig. 1-3), which is configured to slide the joining element (S) axially into a holding position in the joining element holding device (as shown in Fig. 2-3), and/or to axially support the joining element during a joining process (as shown in Fig. 2-3), wherein the loading pin arrangement includes a loading pin actuator arrangement (combination of 82 and 30) and a loading pin (86) with a front end, which is slidable by means of the loading pin actuator arrangement in the direction of the joining element holding device (as shown in Fig. 1-3), wherein the loading pin arrangement is operable to establish one of a first 
Regarding claim 5, Ettinger teaches the joining apparatus as set forth above, wherein the second piston is horizontally fixed in relation to the housing (as shown in Fig. 1-3).
Regarding claim 7, Ettinger teaches the joining apparatus as set forth above, wherein a surface of the loading pin piston (82) contacting the second piston, and a surface of the second piston (36) contacting the loading pin piston have the same diameter (as shown in Fig. 1-3).

Regarding claim 9, Ettinger teaches the joining apparatus as set forth above, wherein the loading pin arrangement is configured such that, in the feed position of the loading pin, in which the loading pin frees a feed channel (88, 68) for the joining element (S) which is to be fed into the joining element holding device, the loading pin piston and the second piston are disposed adjacent to the partition (as shown in Fig. 1).
Regarding claim 10, Ettinger teaches the joining apparatus as set forth above, wherein a variable cylinder chamber (chamber inside 30) is configured between the loading pin piston and the second piston (as shown in Fig. 1-3).
Regarding claim 11, Ettinger teaches the joining apparatus as set forth above, wherein the loading pin arrangement includes a stroke fine adjustment device (performed by the second piston 36 and 42).
Regarding claim 12, Ettinger teaches the joining apparatus as set forth above, wherein the stroke fine adjustment device includes a nut (36) as a screw adjustable stroke-limiting stop between the housing and the loading pin cylinder (as shown in Fig. 3).

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Contrary to amended claim 1, Ettinger’s inner cylinder [30] (the analog to the Application’s loading pin cylinder 62) .
Regarding claim 5 and 7-12, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/23/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761